 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                    No. 2: 18-cv-2850 MCE KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    G. MODHADDAM, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This

19   proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

20          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

21   Accordingly, the request to proceed in forma pauperis will be granted.

22          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

27   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 2   § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 8           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

10   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

11   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

12   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

13   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

14   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

15   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

16   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

17   1227.

18           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

19   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

20   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
21   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

22   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

23   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

24   sufficient “to raise a right to relief above the speculative level.” Id. at 555. However, “[s]pecific

25   facts are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what

26   the . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93
27   (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal quotations marks omitted).

28   In reviewing a complaint under this standard, the court must accept as true the allegations of the
                                                         2
 1   complaint in question, Erickson, 551 U.S. at 93, and construe the pleading in the light most

 2   favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other

 3   grounds, Davis v. Scherer, 468 U.S. 183 (1984).

 4          Named as defendants are Dr. Modhaddam, Dr. Sahota, Dr. Felder, Dr. Bobbala and Dr.

 5   Gates. The gravamen of this action is plaintiff’s claim that defendants denied his request for

 6   medical marijuana to treat his late stage glaucoma in violation of the Eighth Amendment.

 7          Plaintiff alleges that from 2007 to the present, he suffered from severe eye pain,

 8   headaches and blurred vision due to end stage glaucoma. Plaintiff alleges that from 2011 to the

 9   present, he suffered from nausea, eye pain, headache and blurred vision due to his use of the

10   following medications: Brimcondine, Dorogmide, Timolo and Latanoprost. Plaintiff alleges that

11   from November 2011 through the present, no defendant provided him with pain medication.

12   Plaintiff alleges that defendants denied his request for medical marijuana because dispensing

13   marijuana is illegal.

14          Plaintiff appears to claim that medical marijuana would treat the pain he suffers caused by

15   glaucoma and the medication he takes to treat his glaucoma. For the reasons stated herein,

16   plaintiff has not plead sufficient facts to state a potentially colorable Eighth Amendment claim.

17          While the Eighth Amendment of the United States Constitution entitles plaintiff to

18   medical care, the Eighth Amendment is violated only when a prison official acts with deliberate

19   indifference to an inmate’s serious medical needs. Snow v. McDaniel, 681 F.3d 978, 985 (9th

20   Cir. 2012), overruled in part on other grounds, Peralta v. Dillard, 744 F.3d 1076, 1082-83 (9th
21   Cir. 2014); Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012); Jett v. Penner, 439 F.3d

22   1091, 1096 (9th Cir. 2006).

23          Deliberate indifference is shown by “(a) a purposeful act or failure to respond to a

24   prisoner’s pain or possible medical need, and (b) harm caused by the indifference.” Wilhelm, 680

25   F.3d at 1122 (citing Jett, 439 F.3d at 1096). The requisite state of mind is one of subjective

26   recklessness, which entails more than ordinary lack of due care. Snow, 681 F.3d at 985 (citation
27   and quotation marks omitted), Wilhelm, 680 F.3d at 1122. Deliberate indifference may be

28   manifested “when prison officials deny, delay or intentionally interfere with medical treatment, or
                                                       3
 1   it may be shown by the way in which prison physicians provide medical care.” Id.

 2            “A difference of opinion between a prisoner-patient and prison medical authorities

 3   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337,

 4   1344 (9th Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the course

 5   of treatment the doctors chose was medically unacceptable under the circumstances ... and ... that

 6   they chose this course in conscious disregard of an excessive risk to plaintiff's health.” Jackson v.

 7   McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).

 8            Plaintiff previously raised an Eighth Amendment claim based on the alleged denial of

 9   medical marijuana in an action filed in the United States District Court for the Southern District

10   of California, Morris v. Schwarzenegger, 2010 WL 3369365 (S. D. Cal. Aug. 25, 2010.) The

11   Southern District dismissed this claim with leave to amend on grounds that the claim did not rise

12   to an Eighth Amendment violation. 2010 WL 3369365 at *3.

13                   A mere difference of opinion between an inmate and prison medical
                     personnel regarding appropriate medical diagnosis and treatment are
14                   not enough to establish a deliberate indifference claim. Sanchez v.
                     Vild, 891 F.2d 240, 242 (9th Cir.1989). If Plaintiff is attempting to
15                   allege that there was a delay in treatment, there are no facts in the
                     Complaint from which the Court can determine whether he has
16                   suffered any injury as a result of the Defendants alleged delay in
                     providing treatment. See Shapley v. Nevada Bd. of State Prison
17                   Comm'rs, 766 F.2d 404, 407 (9th Cir.1985) (a prisoner can make “no
                     claim for deliberate medical indifference unless the denial was
18                   harmful.”)
19   Id.

20            Plaintiff apparently abandoned this claim when he filed an amended complaint in his
21   Southern District action. See Morris v. Schwarzenegger, 2010 WL 3932041 (N.D. Cal. Oct. 6,

22   2010.)

23            Other courts have found that the failure to provide medical marijuana to a prisoner does

24   not state an Eighth Amendment claim. See El-Shaddai v. Zamora, 2017 WL 3358486 at *9 (C.D.

25   Cal. 2017) (citing Harris v. Lake County Jail, 2012 WL 1355732 at *6 (N.D. Cal. 2012 ) (citation

26   omitted) (inmate cannot state a claim for deliberate indifference based on denial of medical
27   marijuana because “there is not constitutional right to demand jail officials to provide plaintiff

28   with the medicine of his choosing[,]” including medical marijuana.)
                                                        4
 1           In the complaint, plaintiff does not address why defendants failed to provide him with

 2   any pain medication from November 2011 to the present. Plaintiff also does not address whether

 3   he requested that defendants prescribe pain medication other than medical marijuana. In addition,

 4   plaintiff appears to suggest that he received pain medication for glaucoma prior to November

 5   2011. Plaintiff does not explain why his pain medication was discontinued in November 2011.

 6   Because plaintiff has not adequately addressed these matters, the undersigned cannot determine

 7   whether plaintiff has stated a potentially colorable Eighth Amendment claim based on

 8   defendants’ alleged denial of plaintiff’s request for medical marijuana. Accordingly, plaintiff’s

 9   complaint is dismissed with leave to amend.

10          Plaintiff is informed that the court cannot refer to a prior pleading in order to make

11   plaintiff’s amended complaint complete. Local Rule 220 requires that an amended complaint be

12   complete in itself without reference to any prior pleading. This requirement exists because, as a

13   general rule, an amended complaint supersedes the original complaint. See Ramirez v. County of

14   San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint supersedes the

15   original, the latter being treated thereafter as non-existent.’” (internal citation omitted)). Once

16   plaintiff files an amended complaint, the original pleading no longer serves any function in the

17   case. Therefore, in an amended complaint, as in an original complaint, each claim and the

18   involvement of each defendant must be sufficiently alleged.

19          In accordance with the above, IT IS HEREBY ORDERED that:

20          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.
21          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

22   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

23   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

24   Director of the California Department of Corrections and Rehabilitation filed concurrently

25   herewith.

26          3. Plaintiff’s complaint is dismissed.
27          4. Within thirty days from the date of this order, plaintiff shall complete the attached

28   Notice of Amendment and submit the following documents to the court:
                                                         5
 1                  a. The completed Notice of Amendment; and

 2                  b. An original and one copy of the Amended Complaint.

 3   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

 4   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

 5   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

 6          Failure to file an amended complaint in accordance with this order may result in the

 7   dismissal of this action.

 8   Dated: March 20, 2019

 9

10

11

12
     Morr2850.14
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      6
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CONDALEE MORRIS,                               No. 2: 18-cv-2850 MCE KJN P
12                     Plaintiff,
13          v.                                      NOTICE OF AMENDMENT
14   G. MODHADDAM, et al.,
15                     Defendants.
16

17         Plaintiff hereby submits the following document in compliance with the court's order

18   filed______________.

19                _____________                 Amended Complaint
     DATED:
20
21                                              ________________________________
                                                Plaintiff
22

23

24

25

26
27

28
